DETAILED ACTION
Status of Claims
Claims 94-97 are currently pending in the application. 
Receipt is acknowledged of Applicant’s response / amendment filed on November 23, 2021 and that has been entered. 
Applicant’s response and cancelation of withdrawn claims 90-93 and 98-102  have been fully considered and found persuasive under 37 CFR §1.142 (b), and the objection is hereby withdrawn and hence, all currently pending claims 94-97 have been examined and found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.




/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626